DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 4/27/2022.
Prior Art
The prior art of Jeon (US 2015/0349547 A1) discloses a method and apparatus for managing battery having controller configured to determine a time when a battery enters steady state based on a charge and discharge current of the battery that is measured in response to a switching of a charge and discharge circuit connected to the battery.
Allowable Subject Matter
Claims 1, 3-8, 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
an electrical system having control system is configured to determine an actual position of the first switching device based at least in part on current flow through the first battery while the second switching device is closed wherein the control system is configured to instruct the second switching device to close when the battery system is in a steady-state, wherein the current flow through the first battery is approximately zero when the first switching device is in the closed position and the battery system is in the steady-state, as recited in the independent claim 1;
	an electrical system having a current sensor coupled in series with the first switching device; wherein the control system is configured to determine the actual position of the first switching device based at least in part on a sensor signal received from the current sensor, as recited in the independent claim 4;
	an electrical system having sensor is electrically coupled between the first switching device and second switching device, and the relay is electrically coupled between the first switching device and the second switching device; and a control system configured to perform diagnostics on the battery system, the control system is configured to determine relay status by obtaining a number of measurements of current across the battery system, as recited in the independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
May 18, 2022